         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

       - against -
                                        No. 19 Cr. 850 (JSR)
PARKER H. PETIT and
WILLIAM TAYLOR

       Defendants.


                 MEMORANDUM OF LAW IN SUPPORT OF
PARKER H. PETIT’S AND WILLIAM TAYLOR’S MOTION FOR AN ADJOURNMENT



FRESHFIELDS BRUCKHAUS                    QUINN EMANUEL URQUHART
DERINGER US LLP                          & SULLIVAN, LLP

                                         William Weinreb
Eric B. Bruce                            Michael Packard
Jennifer B. Loeb                         111 Huntington Ave., Suite 520
Altin H. Sila                            Boston, MA 02199
700 13th Street, NW                      Tel: (617) 712-7100
10th Floor                               Fax: (617) 712-7200
Washington, DC 20005                     billweinreb@quinnemanuel.com
Telephone: (202) 777-4577                michaelpackard@quinnemanuel.com
Eric.Bruce@freshfields.com
Jennifer.Loeb@freshfields.com            William Burck
                                         Daniel Koffmann
Altin.Sila@freshfields.com               51 Madison Avenue, 22nd Floor
                                         New York, New York
KOBRE & KIM LLP                          Tel: (212) 849-7000
                                         Fax: (212) 849-7100
Matthew I. Menchel                       williamburck@quinnemanuel.com
Amanda N. Tuminelli                      danielkoffmann@quinnemanuel.com
800 Third Avenue
                                         Attorneys for Defendant William Taylor
6th Floor
New York, NY 10022
Telephone: (212) 488-1200
matthew.menchel@kobrekim.com
Amanda.tuminelli@kobrekim.com

Attorneys for Parker H. Petit
             Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 2 of 19




                                                   TABLE OF CONTENTS

                                                                                                                                         Page

PRELIMINARY STATEMENT .....................................................................................................1

BACKGROUND .............................................................................................................................2

          A.         The Complex Accounting Matters At Issue In This Case .......................................2

          B.         The Configuration Of The Courtroom And Trial Logistics.....................................4

          C.         The Recent Increase In COVID-19 Infections.........................................................8

ARGUMENT...................................................................................................................................8

I.        THE COURT SHOULD ORDER AN ADJOURNMENT UNTIL MR. PETIT
          AND MR. TAYLOR CAN RECEIVE A FAIR TRIAL. ....................................................8

          A.         The Courtroom Configuration And Trial Logistics Are Inconsistent With
                     A Fair Trial. .............................................................................................................8

          B.         The Worsening COVID-19 Conditions Pose An Additional Risk That Mr.
                     Petit And Mr. Taylor Will Not Receive A Fair Trial.............................................13

II.       AT A MINIMUM, THE COURT SHOULD ADJUST THE COURTROOM
          SETUP AND TRIAL LOGISTICS. ..................................................................................15

CONCLUSION..............................................................................................................................16




                                                                       i
             Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 3 of 19




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

                                                               Cases

Grubbs v. O’Neill,
  744 Fed. App’x 20, 23 (2d Cir. 2018) ..................................................................................... 11

Maryland v. Craig,
  497 U.S. 836, 846 (1990)......................................................................................................... 12

Riggins v. Nevada,
   504 U.S. 127, 142 (1992)........................................................................................................... 9

United States v. Triumph Capital Grp., Inc.,
  487 F.3d 124, 135 (2d Cir. 2007) ............................................................................................ 11

                                                   Additional Authorities

Christina Maxouris, The US is reporting more than 46,000 positive Covid-19 tests on
  average every day, CNN (Oct. 9, 2020), https://cnn.it/33JNcpJ ................................................ 8

Jesse McKinley, Cuomo Imposes Tight Virus Rules on Areas Hit by Spikes Across State,
  N.Y. Times (Oct. 6. 2020), https://nyti.ms/3nxJeIq .................................................................. 8

Luis Ferré-Sadurní and Jesse McKinley, Cuomo Imposes Tight Virus Rules on Areas Hit
  by Spikes Across State, N.Y. Times (Oct. 6. 2020), https://nyti.ms/3nxJeIq.............................. 8

Press Release, Governor Cuomo Announces New Record High Number of COVID-19
  Tests Reported, Oct. 8, 2020, https://on.ny.gov/3lGFvXB......................................................... 8

Ross Todd, Did a Juror COVID Scare Affect the Outcome of a Federal Criminal
  Trial Against 2 Former Deutsche Bank Traders?, Am. Law Litigation Daily (Sept. 29,
  2020), https://bit.ly/36KoozP.................................................................................................... 14
Standing Order M10-468 at 1–2,
  No. 20 Misc. 316 (CM) (S.D.N.Y. Sept. 9, 2020) ...................................................................... 7

United States District Court, Sothern District of New York, 2020 Phased Re-entry Plan
  (COVID-19) (June 22, 2020), http://bitly.ws/a3it ...................................................................... 5




                                                                   ii
          Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 4 of 19




        Defendants Parker H. Petit and William Taylor respectfully submit this memorandum of

law in support of their motion for an adjournment until courtroom logistics and configuration

permit a fair trial.

                                PRELIMINARY STATEMENT

        Mr. Petit and Mr. Taylor cannot receive a fair trial in the courtroom in its current

configuration or under the protocols currently in place. To be clear, they acknowledge that the

Court, Chief Judge McMahon, the Ad Hoc Committee, and the courthouse staff have made many

adjustments to courtroom configuration and protocols to permit criminal jury trials to resume

safely during the COVID-19 pandemic. But many of these adjustments, as described below, are

inconsistent with a fair trial. Placing part of the jury and all the alternates in the gallery will

prevent them from meaningfully observing Mr. Petit and Mr. Taylor during the trial or the

witnesses as they testify. Removing all but three seats from the defense table will mean that

either Mr. Petit or Mr. Taylor will not be able to communicate with his counsel for long stretches

of time during the trial. Examination and cross-examinations will occur with a significantly

obstructed view of the witness, disorienting reflections caused by the panes of plexiglass

encasing the attorney podium, and glare from the plexiglass around the podium and the witness

stand. Limitations on the number of defense counsel and legal support who can be in the

courtroom, difficulties communicating among the members of the defense team, and other

challenges will exacerbate these problems.

        Under the totality of the current circumstances, it does not seem possible for Mr. Petit

and Mr. Taylor to receive a fair trial consistent with their constitutional rights. Accordingly, Mr.

Petit and Mr. Taylor object to proceeding to trial with the current courtroom layout, respectfully

request that the Court adjourn the trial until conditions permit a fair proceeding, and expressly

reserve all appellate rights concerning this issue. At a minimum, the Court should grant the
                                                 1
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 5 of 19




specific proposals outlined below that may ameliorate some of the prejudice to Mr. Petit and Mr.

Taylor from the current courtroom setup and logistics.

                                         BACKGROUND

       A.      The Complex Accounting Matters At Issue In This Case

       The Indictment alleges a complex securities fraud scheme in which Mr. Petit and Mr.

Taylor supposedly sought to inflate the revenue of MiMedx, of which Mr. Petit was the

Chairman and CEO and Mr. Taylor was the President and COO.                 The gravamen of the

government’s case is that (1) a handful of sales the company made between June and December

2015 did not satisfy the relevant GAAP and SEC criteria for recognizing revenue, and (2) Mr.

Petit and Mr. Taylor wrongfully concealed facts that, if known to auditors, would have resulted

in some or all of the revenue from these sales being deferred to later quarters and not included in

the financial statements for the periods in which the sales actually occurred. Indictment ¶¶ 19,

60–61. The government has not alleged any misconduct with respect to the sales themselves or

suggested that the revenue was illegitimate. Instead, its theory is that MiMedx should have

waited to record the revenue from the sales until a different reporting period. The government

has suggested that Mr. Petit and Mr. Taylor engaged in this alleged conduct because of “the

difficulties faced by MiMedx in meeting its quarterly and annual revenue guidance” and “to

fraudulently convey to the investing public that MiMedx was accomplishing consistent growth

quarter after quarter.” Dkt. No. 72, at 2.

       At the time these sales took place in 2015, accountants applied four principles to

determine when a company could book revenue based on sales like the ones at issue in this case:

whether (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services

have been rendered; (3) the seller’s price to the buyer is fixed or determinable; and

(4) collectability of payment is reasonably assured.     Fin. Acct. Standards Bd., 605-10-S99.

                                                2
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 6 of 19




Applying these criteria requires informed judgment, familiarity with a company’s business, and

analysis of the material facts of each transaction.

       In this case, the five transactions at issue were with four separate distributors: CPM,

SLR, Stability Biologics, and First Medical. MiMedx’s course of conduct with each distributor,

and each of the challenged transactions with those distributors, has a long and complicated

backstory.   For example, MiMedx’s agreement with CPM was one of its most successful

distributor partnerships for a number of years. As the relationship began to sour, the companies

conducted a series of negotiations, entered into a variety of agreements and amendments to

agreements that became so convoluted that seemingly no one understood what each party’s

rights and responsibilities precisely were, and ultimately decided to part ways after they were

unable to resolve their differences. In CPM’s place came SLR, a company run by a former

MiMedx salesman whose accounts at MiMedx had included CPM and who ultimately took over

CPM’s business with MiMedx. The third distributor, Stability Biologics, began as a potential

distributor of MiMedx products and then became a subsidiary. The companies ultimately did not

work as a combined entity—in part because it became clear that Stability had defrauded MiMedx

during pre-acquisition due diligence—and the prior shareholders bought the company back fewer

than two years after the acquisition. The principals from all three of these entities are expected

to be government witnesses at trial, and the history between MiMedx and the three distributors

will be relevant to, among other things, understanding the transactions at issue, assessing Mr.

Petit’s and Mr. Taylor’s state of mind with respect to the transactions, and judging the witnesses’

credibility and bias.

       To date, the government has produced in discovery more than 377 gigabytes of data,

including 1,757,778 pages of documents, thousands of additional spreadsheets, audio- and video-



                                                  3
           Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 7 of 19




recordings, other native files, and most recently thousands of pages of Jencks Act and Giglio

material regarding 90 individuals. Its witness list includes 20 potential witnesses, and before the

COVID-19 pandemic began, it estimated its case would last four weeks. Given the shortened

trial day and other logistical changes under the Court’s Reentry Plan, one can reasonably expect

the case to take even longer.

       B.      The Configuration Of The Courtroom And Trial Logistics

       At the Court’s invitation, counsel toured Courtroom 26B in the Daniel Patrick Moynihan

Courthouse at 500 Pearl Street, New York, New York 10007 on Wednesday, October 7, 2020.

Although there was a suggestion during the tour that Mr. Petit’s and Mr. Taylor’s trial might take

place in Courtroom 26A, that courtroom had not been set up at that time. Because counsel were

invited to view Courtroom 26B and Courtroom 26A has not been finally set up, this motion

addresses the configuration of Courtroom 26B.

       Courtroom 26B has undergone a significant overhaul. As relevant to this motion, the

changes include:

           Construction of a second jury box in the gallery of the courtroom where certain
            members of the petit jury and any alternates will sit;

           Installation of a plexiglass encasement around the witness stand;

           Placement of the attorney podium between the government counsel’s table and
            defense counsel’s table, at roughly a 45 degree angle to the center of the traditional
            jury box and roughly a 135 degree angle to the second jury box;

           Installation of a plexiglass encasement around the front, top, and sides of the attorney
            podium;

           Removal of all but three seats from the defense counsel’s table; and

           Room in what remains of the gallery for only 11 individuals to sit, at least one of
            which will be reserved for a Court Security Officer.




                                                 4
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 8 of 19




See generally United States District Court, Sothern District of New York, 2020 Phased Re-entry

Plan (COVID-19) (June 22, 2020), http://bitly.ws/a3it; Declaration of Daniel Koffmann (Oct. 9,

2020).   The diagram below represents defense counsel’s best attempt to illustrate the

configuration of the courtroom based on the tour:




                                               5
            Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 9 of 19




        As illustrated in the diagram, the jurors sitting in the second jury box will be unable to

see Mr. Petit’s and Mr. Taylor’s faces during the trial, and Mr. Petit, Mr. Taylor, and their

respective counsel will be unable to observe the jurors in the second jury box at all. Koffmann

Decl. ¶ 3. The jurors in the second jury box also will be at least 60 feet away from the witness

stand, making it difficult for them to observe witnesses during testimony and evaluate their

credibility.

        The plexiglass encasements around the witness stand and the attorney podium present

additional issues. The podium is positioned such that part of the witness stand and part of the

bench sit in the line of vision where the plexiglass on the front and side of the podium meet. Id.

¶ 7. As a result, an attorney examining a witness has to contend with multiple layers of glass at

different angles, which distorts perception of the witness and creates disorienting glares and

reflections. Id. ¶ 8. Even by leaning forward or to the side, glare and reflections from several

panes of plexiglass persist. Id. ¶ 9. Similarly, the position of the attorney podium makes it

difficult for an attorney to observe the jurors in the second jury box while examining a witness.

Id. ¶ 10. To be able to observe those jurors, an attorney at the podium would have to crane her

neck to look back over her right shoulder or turn her whole body away from the witness stand.

Id.

        The position of the podium creates a similar problem for jury addresses. Standing at the

podium and facing the traditional jury box, an attorney is looking through a pane of plexiglass at

roughly a 45 degree angle. Id. ¶ 9. This creates a distracting reflection. Id. Facing the second

jury box, the end of the plexiglass pane on the right side of the podium cuts through the

attorney’s field of vision, interrupting the plane and distorting or blocking the view of the jury.

Id. ¶ 10.



                                                6
           Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 10 of 19




       As reflected in the diagram above, there are only three seats permitted at the defense

counsel’s table. That means that, in this two-defendant trial, either Mr. Petit or Mr. Taylor will

not be able to communicate with his lawyer at all during portions of the proceedings.

       During the tour, courthouse staff suggested that the defense table could be separated into

two tables, which could accommodate one attorney for each client, and that it was contemplated

that Courtroom 26A would be set up this way. As noted above, however, at the time of the tour,

Courtroom 26A had not received a final configuration. Regardless of whether the defense

counsel’s table will be one long table or two small tables, defense counsel will not be able to

communicate easily with their colleagues and other counsel in the case. This, combined with the

limited seating in the gallery (one spot for the Court Security Officer and 10 additional spots),

restricts the number of defense counsel and support staff who can be present in the courtroom

and available to assist during witness examinations and other critical portions of the trial. See

generally Standing Order M10-468 at 1–2, No. 20 Misc. 316 (CM) (S.D.N.Y. Sept. 9, 2020)

(“WHEREAS, the need to enforce social distancing rules means that not all counsel and parties

may be able to sit together at counsel table, and that paralegals, technology assistants and others

involved in the presentation of evidence may be at a remove from an attorney who needs to

communicate with them, such that it will not be possible for such individuals to hold private

communications in close quarters during the trial day without interrupting the trial and delaying

proceedings.”).1




       1
            Unless otherwise noted, we have omitted internal citations, quotation marks, and
alterations from citations in this brief. We have also shrunk lengthy website names using bit.ly’s
URL shortener.

                                                7
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 11 of 19




       C.      The Recent Increase In COVID-19 Infections

       After a period of declining COVID-19 infections and promising signs that we had begun

to contain the virus, conditions appear to be worsening. As of this morning, the United States is

“averaging more than 45,000 new Covid-19 positive tests each day -- up 8% from the previous

week and more than double what the country was seeing in June, as lockdown restrictions were

easing.” Christina Maxouris, The US is reporting more than 46,000 positive Covid-19 tests on

average every day, CNN (Oct. 9, 2020), https://cnn.it/33JNcpJ. In New York, Governor Andrew

Cuomo announced yesterday a record-high number of positive COVID-19 tests. Press Release,

Governor Cuomo Announces New Record High Number of COVID-19 Tests Reported, Oct. 8,

2020, https://on.ny.gov/3lGFvXB. And in New York City, officials are reinstating shutdown

orders in parts of the city where infections are surging. See Luis Ferré-Sadurní and Jesse

McKinley, Cuomo Imposes Tight Virus Rules on Areas Hit by Spikes Across State, N.Y. Times

(Oct. 6. 2020), https://nyti.ms/3nxJeIq. While the City’s renewed shutdown orders so far have

targeted areas in the Eastern District, parts of the Southern District, in Rockland and Orange

Counties, have been shut down, too. Id. Rockland County has the third-worst infection rate in

the state, and Orange County has the sixth-worst. New York Covid Map and Case Count, N.Y.

Times, Oct. 9, 2020, https://nyti.ms/34EZUFh.

                                           ARGUMENT

I.     THE COURT SHOULD ORDER AN ADJOURNMENT UNTIL MR. PETIT AND
       MR. TAYLOR CAN RECEIVE A FAIR TRIAL.

       A.      The Courtroom Configuration And Trial Logistics Are Inconsistent With A
               Fair Trial.

       Taken together, the conditions proposed for Mr. Petit’s and Mr. Taylor’s trial violate their

rights to a fair trial. Placing four jurors and the alternates behind Mr. Petit and Mr. Taylor so that

they are unable to see the jurors and the jurors are unable to see their faces violates the

                                                  8
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 12 of 19




“fundamental assumption of the adversary system that the trier of fact observes the accused

throughout the trial, while the accused is either on the stand or sitting at the defense table.”

Riggins v. Nevada, 504 U.S. 127, 142 (1992) (Kennedy, J., concurring). “At all stages of the

proceedings, the defendant’s behavior, manner, facial expressions, and emotional responses, or

their absence, combine to make an overall impression on the trier of fact, an impression that can

have a powerful influence on the outcome of the trial.” Id. As currently configured, the

courtroom in which Mr. Petit’s and Mr. Taylor’s trial is scheduled to occur violates these

fundamental maxims and denies them an essential element of a jury trial.

        This configuration also denies Mr. Petit and Mr. Taylor the ability to observe the jurors in

real time, to gauge their reactions, evaluate their attentiveness, and craft a presentation that they

believe will be likely to persuade the jury. Just as the jurors must have the ability to observe Mr.

Petit and Mr. Taylor, they also must have the ability to observe the jurors and not keep their

backs to them.

        In the Northern District of Ohio, the Honorable Dan A. Polster has proposed a courtroom

setup that puts the jurors in the gallery and counsel’s tables at 90 degrees so that the jurors can

still see the parties:

                                       (image on next page)




                                                 9
        Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 13 of 19




In Re: National Prescription Opiate Litigation, No. 17 Md. 2804 (N.D. Ohio). A setup such as

this could reduce the prejudice to Mr. Petit and Mr. Taylor by providing the jury some ability to

observe them throughout trial.

       The configuration of the defense table raises separate concerns. With only three seats at

the table, either Mr. Petit or Mr. Taylor will be unable to communicate with his counsel in real

                                               10
           Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 14 of 19




time. That is inconsistent with the Sixth Amendment right to effective assistance of counsel.

“[A]llowing open communication between an attorney and the defendant implicates one of the

core values of the Sixth Amendment—insuring that a defendant, who ordinarily is ill-equipped to

understand and deal with the trial process without a lawyer’s guidance, is able to receive the

advice, counsel, and support of his attorney at every part of the trial, and other critical stages of

his defense.” United States v. Triumph Capital Grp., Inc., 487 F.3d 124, 135 (2d Cir. 2007).

Without his attorney within earshot, either Mr. Petit or Mr. Taylor will have to decide between

forgoing legal advice and attempting to communicate with his attorney from across the room.

This is impermissible. See generally Grubbs v. O’Neill, 744 Fed. App’x 20, 23 (2d Cir. 2018)

(summary order) (even a purely subjective belief that attorney-client communications are not

completely confidential can have an impermissible chilling effect).

          As noted above, during counsel’s tour, courthouse staff suggested that the defense

counsel’s table could be separated into two smaller tables, each of which could accommodate

one defendant and one attorney. Courtroom 26B, however, was not configured that way, and

Courtroom 26A had not received a final configuration at the time of the tour. While a different

configuration that permits each defendant to have one attorney at counsel’s table would

ameliorate the problem to an extent, it would not solve it: the limitations on the number of

people in the gallery and the resulting difficulties communicating with other members of the

defense team would continue to interfere with effective representation of Mr. Petit and Mr.

Taylor.

          The configuration of the courtroom raises possible Confrontation Clause problems, as

well. In particular, a juror sitting 60 or more feet from a witness encased in a plexiglass cube

with light reflecting off it and creating a glare likely cannot make an informed assessment of the



                                                 11
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 15 of 19




witness’s testimony. This strikes at the heart of the purpose of the Confrontation Clause, which

is to “permit[] the jury that is to decide the defendant’s fate to observe the demeanor of the

witness in making his statement, thus aiding the jury in assessing his credibility.” Maryland v.

Craig, 497 U.S. 836, 846 (1990). Relatedly, placing the attorney podium such that there are two

panes of plexiglass meeting at a right angle in the line of sight to the witness stand, with

multiples sources of reflection and glare, interferes with an examiner’s ability to observe

witnesses’ demeanor, their subtle facial expressions, uneasy shifting, and other nonverbal cues

that provide information that is indispensable to effective cross-examination. The configuration

of the courtroom raises serious concerns that Mr. Petit’s and Mr. Taylor’s opportunity for cross-

examination will be constitutionally deficient under the Confrontation Clause.

       This is particularly true for a weeks-long, complex accounting fraud trial where the key

issues in dispute include questions of judgment, professional expertise, and good faith. As

described above, the relevant accounting principles that govern whether a sale can be recorded as

current revenue—including, for example, whether persuasive evidence of an arrangement exists

or collectability is reasonably assured—are murky, fact-sensitive guidelines on which reasonable

people may disagree. With hundreds of documents, emails, and other paper exhibits forming a

large portion of the presentation of evidence, it is natural that laypersons on the jury will rely on

witness testimony to draw conclusions about Mr. Petit’s and Mr. Taylor’s mental states, the

reliability of the witnesses who testify against them, and what to make of the stacks of paper and

emails from five years ago that they will review during their deliberations. And most important

of all, the jurors will rely on their personal observations of how Mr. Petit and Mr. Taylor react to

the discussion of technical accounting principles and details of long-ago negotiations with

distributors. Interference with the jury’s ability to observe Mr. Petit, Mr. Taylor, and witnesses,



                                                 12
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 16 of 19




and with Mr. Petit’s and Mr. Taylor’s ability to conduct effective cross-examination, takes on

added significance in a complex case like this involving esoteric accounting standards.

       Each of these concerns independently justifies an adjournment until the courtroom can be

configured to resolve these problems. When combined with the other issues described above,

including the limited legal support in the courtroom and difficulty communicating with them and

counsel’s inability to observe the jury during examinations and jury addresses, it is clear that Mr.

Petit and Mr. Taylor cannot receive a fair trial under the circumstances.

       B.      The Worsening COVID-19 Conditions Pose An Additional Risk That Mr.
               Petit And Mr. Taylor Will Not Receive A Fair Trial.

       The deteriorating conditions of the pandemic will affect the trial beyond the courtroom

layout and trial logistics. For example, if current trends continue and the risk of COVID-19

infection gets worse, even the most conscientious juror who takes her civic duty seriously cannot

avoid the psychological impact from the menace of COVID-19. No doubt jurors will worry

about their safety throughout the trial as they deal with the burden of an additional or extended

commute to and from the courthouse; congregating in the security line, jury room, elevators, and

elsewhere; and, notwithstanding the Court’s efforts to make the courtroom safe, sitting in the

jury boxes. Moreover, this trial will span both Election Day and possibly the Thanksgiving

holiday, both of which are likely to bring jurors and other participants in the trial in contact with

a larger group of people and significantly increase the risk of infection. It is not realistic to

expect jurors to be able to devote sufficient care and attention to the complex accounting matters

at issue in this trial in the midst of a worsening global pandemic. And after spending possibly

six weeks or longer gathered indoors, they no doubt will be anxious to reach a quick verdict and

return to the safety of home, even if that means surrendering their convictions, reaching a

compromise verdict, or simply foregoing the lengthy deliberations that a case of this complexity


                                                 13
        Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 17 of 19




is likely to require. See, e.g., Ross Todd, Did a Juror COVID Scare Affect the Outcome of a

Federal Criminal Trial Against 2 Former Deutsche Bank Traders?, Am. Law Litigation Daily

(Sept. 29, 2020), https://bit.ly/36KoozP.

       The impact on Mr. Petit and Mr. Taylor will be no less severe. Both have families who

live outside New York. As conditions deteriorate, they will be preoccupied trying to ensure from

hundreds of miles away that their families are safe and that they, too, remain uninfected. Under

the circumstances, Mr. Petit and Mr. Taylor cannot receive a fair trial in the midst of a global

pandemic that shows every sign that it is entering a perilous new phase.

                                            *    *        *

       Mr. Petit and Mr. Taylor are sensitive to the challenges that the COVID-19 pandemic

poses and are sincerely grateful for the lengths to which the Court and everyone involved has

gone to allow this trial go forward. Until the Court’s public webcast on September 24, 2020,

during which a number of the changes in the courtroom setup and trial logistics were described,

Mr. Petit and Mr. Taylor had every intention of proceeding to trial on October 26—including

when defense counsel represented to the government on September 21, 2020, that, at that time,

there was no intention to seek an adjournment. But because the dramatic changes to the setup of

the courtroom, the trial logistics, and the broader COVID-19 pandemic are not conducive to a

constitutionally fair trial, Mr. Petit and Mr. Taylor must request an adjournment until a fair trial

is possible. Nevertheless, Mr. Petit and Mr. Taylor will continue to comply with the current

pretrial disclosure schedule regardless of the Court’s decision on their motion for an

adjournment. Most immediately, Mr. Petit and Mr. Taylor will produce exhibits on Monday,

October 12.    Accordingly, the government will not be prejudiced as a result of pretrial

disclosures it made pursuant to the parties’ agreement.



                                                14
           Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 18 of 19




II.    AT A MINIMUM, THE COURT SHOULD ADJUST THE COURTROOM SETUP
       AND TRIAL LOGISTICS.

       Although it would not cure the constitutional problems described above, Mr. Petit and

Mr. Taylor respectfully request that the Court adopt the following measures, which would ease

some of the logistical challenges facing them in this trial:

            Permit the parties to pivot the podium during jury addresses in order to face the jury
             head on;

            Permit counsel to conduct jury addresses away from the podium, so long as they wear
             a mask and remain at least six feet apart from others in the courtroom;

            Permit defense counsel and Mr. Petit and Mr. Taylor to sit next to each other at
             counsel’s table, behind counsel’s table in the well of the courtroom, and in the gallery
             without maintaining social distancing, in recognition of the fact that they will be
             forming a “pod” throughout the course of the trial and that each member of the
             defense team will be tested weekly for COVID-19. For example, the Honorable John
             J. Tharp, Jr. reportedly permitted defense counsel in United States v. Vorley, No. 18
             Cr. 35 (N.D. Ill.), to suspend social distancing measures within the defense group
             because they had formed a “pod” and were conducting regular testing for COVID-19;

            Permit defense counsel to use a private, secure Wi-Fi network in the courtroom
             instead of the public, non-secure Wi-Fi available through the District Executive;

            Require jurors to wear clear facemasks;

            Reserve seats in the courtroom for defense counsel and members of Mr. Petit’s and
             Mr. Taylor’s families;

            If Courtroom 14B is designated as the overflow courtroom, permit members of the
             defense team to sit in the jury box and at counsel’s table; and

            Permit the defense team to use the jury room in the overflow courtroom as a
             conference room during trial and to bring in temporary printers and copiers.




                                                 15
         Case 1:19-cr-00850-JSR Document 75 Filed 10/09/20 Page 19 of 19




                                         CONCLUSION

       For the foregoing reasons, the Court should adjourn the trial until courtroom logistics and

configuration permit a fair trial for Mr. Petit and Mr. Taylor.


Dated: October 9, 2020

FRESHFIELDS BRUCKHAUS                                 QUINN EMANUEL URQUHART
DERINGER US LLP                                       & SULLIVAN, LLP

 /s/ Eric B. Bruce                                     /s/ William Weinreb
Eric B. Bruce                                         William Weinreb
Jennifer B. Loeb                                      Michael Packard
Altin H. Sila                                         111 Huntington Ave., Suite 520
                                                      Boston, MA 02199
700 13th Street, NW                                   Tel: (617) 712-7100
10th Floor                                            Fax: (617) 712-7200
Washington, DC 20005                                  billweinreb@quinnemanuel.com
Telephone: (202) 777-4577                             michaelpackard@quinnemanuel.com
Eric.Bruce@freshfields.com
Jennifer.Loeb@freshfields.com                         William Burck
Altin.Sila@freshfields.com                            Daniel Koffmann
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, New York
                                                      Tel: (212) 849-7000
KOBRE & KIM LLP                                       Fax: (212) 849-7100
                                                      williamburck@quinnemanuel.com
Matthew I. Menchel                                    danielkoffmann@quinnemanuel.com
Amanda N. Tuminelli
800 Third Avenue                                      Attorneys for Defendant William Taylor
6th Floor
New York, NY 10022
Telephone: (212) 488-1200
matthew.menchel@kobrekim.com
amanda.tuminelli@kobrekim.com

Attorneys for Parker H. Petit




                                                 16
